Title: From George Washington to the Supreme Court Justices, 23 July 1793
From: Washington, George
To: Supreme Court Justices



Gentlemen,
Philada July 23d 1793

The circumstances which had induced me to ask your counsel on certain legal questions interesting to the public, exist now as they did then: but I by no means press a decision whereon you wish the advice & participation of your absent brethren. Whenever therefore their presence shall enable you to give it with more satisfaction to yourselves, I shall accept it with pleasure. with sentiments of high respect I am Gentlemen Your most Ob. St.
